FLETCHER, Judge
(concurring in part and dissenting in part):
This rehearing agreement anticipates full performance by the convening authority only after appellate review is completed under Articles 66 and 67, Uniform Code of Military Justice, 10 U.S.C. §§ 866 and 867, respectively. See Article 74, UCMJ, 10 U.S.C. § 874. Agreements, so structured,1 circumvent direct appellate review of the government’s compliance with its promises after performance by an accused. See United States v. Lanzer, 3 M.J. 60, 62 (C.M.A. 1977); see also United States v. Kazena, 11 M.J. 28, 32 (C.M.A. 1981). For this reason, I find this part of the challenged provision unlawful as well as the portion of the approved sentence subject to later remission by the convening authority. Accordingly, I would affirm only so much of the sentence as provided for in the rehearing agreement. See United States v. Dawson, 10 M.J. 142, 150 (C.M.A. 1981). Since this case does not involve a second sentence rehearing, I need not comment on the possible effect of this rehearing agreement on paragraph 81d, Manual for Courts-Martial, United States, 1969 (Revised edition). See United States v. Jones, 10 U.S.C. M.A. 532, 533, 28 C.M.R. 98, 99 (1959).

. I agree with Chief Judge Everett that agreements which are structured in terms of future appellate review action also tend to inhibit the full exercise of a service member’s appellate rights. See United States v. Partin, 7 M.J. 409, 412 (C.M.A. 1979). I also agree that there is no indication in the record before us that the appellant was prejudiced in exercising these rights in the present case. See United States v. McCray, 7 M.J. 191 (C.M.A. 1979).